Citation Nr: 1309100	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation greater than 20 percent for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

The Veteran testified before a Decision Review Officer at the RO in June 2009 and before the undersigned Acting Veterans Law Judge sitting at the RO in March 2011.  Transcripts of both hearings are of record.

In August 2011, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  In that same decision, the Board also remanded a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  In September 2012, the AMC granted the claim for entitlement to service connection for COPD.  As this constitutes a grant of the full benefits sought with regard to that claim it is no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  

The AMC returned this appeal to the Board in November 2012.  Unfortunately, for reasons discussed below, remand is once again necessary.  Hence, this appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claim is warranted.  

First, the Board's review reveals relevant evidence associated with the claims file that was added since the August 2011 remand but was not considered by the AMC in its readjudication of the matter on appeal (as reflected in the October 2012 supplemental statement of the case (SSOC)).  Specifically, the Board notes that the Veteran underwent two VA examinations following the August 2011 remand for the purpose of obtaining additional information regarding the current nature and severity of his service-connected rheumatoid arthritis.  The first examination was a joints examination conducted on September 7, 2011; an addendum was added to the examination report in August 2012.  The second VA examination was limited to the hips and thighs and was conducted on October 24, 2011.  

In this case, the October 2012 SSOC only reflects consideration of the VA examination conducted in October 2011.  Under these circumstances, the Board has no alternative but to remand this appeal for the RO/AMC to adjudicate the Veteran's increased rating claim in light of the September 2011 VA examination report and August 2012 addendum report, in the first instance, and for issuance of a rating decision and/or an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

In addition to the foregoing, the Board's review of the claims file reveals pertinent evidence in VA's possession that has not been associated with the current record.  Some of this evidence appears to have been considered by the AMC in its adjudication of the matter on appeal.  Specifically, the October 2012 SSOC indicates that VA treatment records from the VA Medical Center (VAMC) in Columbus, Ohio dated through July 20, 2012 were reviewed and considered in evaluating the Veteran's disability rating assigned to rheumatoid arthritis.  In contrast, the current record, including the paperless, electronic file, contains VA outpatient treatment reports dated through January 23, 2011, but no later.  

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2012).  Thus, it is necessary that the claims file be accurate and complete.  Here, the record indicates that additional VA treatment records exist that were considered by the AMC in its adjudication of this appeal.  Hence, these records must be associated with the claims file prior to the Board conducting its appellate review.  Further, in light of evidence that the Veteran continues to receive treatment at the Columbus VAMC, it is likely that more recent records from this facility exist.  As such, the Board finds that the RO/AMC must obtain all outstanding, pertinent treatment records from the Columbus VAMC dated since January 23, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain from the Columbus VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 23, 2012.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue on appeal in light of pertinent evidence, including the September 2011 VA examination report and August 2012 addendum report, and legal authority.  

If any benefit sought on appeal remains denied, the RO/MC must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



